IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
DARRYL D. ROBINSON, ) CASE NO. 1:18 CV 1970
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv ) Magistrate George J. Limbert
)
COMMISSIONER OF )
SOCIAL SECURITY, ) MEMORANDUM OPINION
)
Defendant. )

This matter is before the Court upon the Report and Recommendation of Magistrate
Judge George J. Limbert (Docket #19). On August 27, 2018, Plaintiff, Mr. Darryl D. Robinson,
filed his Complaint (Docket #1) seeking judicial review of the final decision of the
Commissioner of Social Security (“Commissioner”) denying his applications for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). Pursuant to Local Rule
72.2(b), the case was referred to Magistrate Judge Limbert.

On July 10, 2019, the Magistrate Judge issued his Report and Recommendation. The
Magistrate Judge found that the Commissioner’s decision denying the Plaintiff's application for
DIB and SSI was supported by substantial evidence and recommended that the Commissioner’s
decision be affirmed. Objections to the Report and Recommendation needed to be filed within

14 days of service. No objections were filed.
Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether a party filed an objection to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.
FED. R. Crv. P. 72(b) states:

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have
been made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. Regarding subsection (b) of
72, the advisory committee stated: “When no timely objection is filed, the court need only satisfy
that there is no clear error on the face of the record to accept the recommendation.” FED. R. CIv.
P. 72 advisory committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or
legal conclusions, under a de novo or any other standard, when neither party objects to those
findings.”

Conclusion

The Court has reviewed the entire record in this case and finds the decision of the
Commissioner to be supported by substantial evidence. The Report and Recommendation of
Magistrate Judge George J. Limbert is hereby ADOPTED. This court hereby AFFIRMS

2
Commissioner’s final determination of denying Plaintiff's applications for DIB and SSI.
Plaintiff s complaint is hereby DISMISSED in its entirety WITH PREJUDICE.

IT IS SO ORDERED.

 

United States Districtdudge

DATED: tun j bol?
